


116 HRES 1061 IH: Condemning war crimes committed in Idlib, Syria, by the regime of Bashar Al-Assad and its backers and calling for a political solution to the Syrian civil war.
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1061
IN THE HOUSE OF REPRESENTATIVES

July 22, 2020
Mr. Chabot submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Condemning war crimes committed in Idlib, Syria, by the regime of Bashar Al-Assad and its backers and calling for a political solution to the Syrian civil war.


Whereas the Syrian civil war erupted in 2011 when Syrians peacefully protested against the regime of Bashar Al-Assad to request basic freedoms; Whereas the regime of Bashar Al-Assad responded to these protests with violence, imprisonment, torture, barrel bombs, and forced displacement;
Whereas the civil war and the brutality of the Assad regime has caused nearly 600,000 Syrians to die, 5,000,000 Syrians to flee the country, and 6,000,000 to be internally displaced; Whereas Turkey and Russia concluded the September 2018 Sochi agreement, which included the continuation of a previously negotiated Idlib de-escalation area, which would ensure a ceasefire in Idlib; 
Whereas Syrian forces, with the assistance of Russia and Iran, launched an offensive in early 2019 to retake the city of Idlib and surrounding areas, violating the Sochi agreement and causing the worst humanitarian conditions since the beginning of the conflict; Whereas civilians, hospitals, and schools have been targeted by the Syrian regime, Russia, and Iran;
Whereas the situation has escalated, resulting in an additional 1,000,000 internally displaced persons seeking shelter along the Turkish border during the December 2019 to March 2020 period; Whereas more than 80 percent of the newly displaced are women and children;
Whereas Turkey intervened in Idlib to prevent the Assad regime from forcing these displaced persons into Turkey and destroyed many military assets of the Assad regime including aircraft, ground vehicles, and artillery pieces, as well as air defense systems; Whereas, on March 3, 2020, in remarks to media while visiting Turkey, Ambassador James F. Jeffrey, Special Representative for Syria Engagement and Special Envoy to the Global Coalition to Defeat ISIS, said, We will make sure that the equipment is ready. As a NATO partner we share information intelligence . . . and we are going to ensure that they have what they need there.;
Whereas, on March 5, 2020, Turkey and Russia signed a protocol introducing a ceasefire which includes a security corridor and joint Russian-Turkish patrols along the M4 Highway starting on March 15, 2020; Whereas that protocol also emphasized that the targeting of civilians and civilian infrastructure cannot be justified, and stressed the importance of protecting civilians, preventing the displacement of the Syrian people, facilitating the safe and voluntary return of refugees and internally displaced persons, and ensuring humanitarian assistance to all Syrians in need;
Whereas, on June 5, 2020, Ambassador Jeffery stated in a public briefing, So the Turks are much more involved. The ceasefire is holding. Even the Russians that I’ve talked to basically agree that they’re seeing fewer attacks from the terrorist groups—there are several of them: Hurras al-Din, Hay’at Tahrir al-Sham—and the Turks are working pretty aggressively against them. They’re taking losses and they’re inflicting losses to try to keep these people under control, which has been part of this last ceasefire and the early one from September 2018. So that’s a good sign. It deprives the regime of an excuse to launch another offensive.; Whereas, on July 7, 2020, the United Nations Commission of Inquiry on the Syrian Arab Republic released a report documenting war crimes by the Russian Federation, the Assad regime, and Hay’at Tahrir al-Sham, between November 2019 and June 2020;
Whereas the Commission Chair, Paulo Pinheiro, said upon release of the report, It is completely abhorrent that, after more than 9 years, civilians continue to be indiscriminately attacked, or even targeted, while going about their daily lives, continuing, Children were shelled at school, parents were shelled at the market, patients were shelled at the hospital … and entire families were bombarded even while fleeing, and going on to say, What is clear from the military campaign is that pro-government forces and UN-designated terrorists flagrantly violated the laws of war and the rights of Syrian civilians; Whereas the United States and Europe stand in strong opposition to the targeting of civilians and civilian infrastructure as well as medical institutions;
Whereas, in July 2020, the Russian Federation and the People’s Republic of China vetoed a resolution supported by the United States and all other members of the United Nations Security Council to renew the authorization of humanitarian access at two border crossings between Turkey and Syria, and forced the Security Council to diminish access to only one such crossing; Whereas the Syrian refugee crisis has placed tremendous strain on Syria’s neighbors, as well as on many countries in Europe;
Whereas it is in the interests of the United States and Europe to support unfettered humanitarian access to Idlib and to support humanitarian efforts within Syria; and Whereas it is in the United States interest that the ceasefire hold, and the United States continue its efforts to work with NATO allies to ensure that it is extended: Now, therefore, be it

That it is the sense of the House of Representatives that— (1)it condemns the Assad regime, the Russian Federation, and associated forces for repeatedly violating ceasefire agreements and for attacking medical personnel and institutions, targeting civilians, or committing other war crimes and gross violations of human rights;
(2)the United States and the international community should seek ways to support the ceasefire; (3)members of the United Nations Security Council should ensure unfettered cross-border humanitarian access to vulnerable populations in Syria;
(4)the United States should seek international support, especially among its NATO allies, for Turkey’s efforts to ensure civilian security and to combat the operations of extremist groups in northwest Syria to ensure the sustainability of the ceasefire; (5)the United States should continue to provide leadership in ensuring effective humanitarian assistance to Syrian refugees and internally displaced people as well as in facilitating the safe, dignified, and voluntary return of refugees; and
(6)Syria should seek a political solution in accord with United Nations Security Council Resolution 2254, which promotes a road map for the peace process in Syria.  